Citation Nr: 0004566	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  94-04 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disorder.  

2.  Entitlement to service connection for rhinitis.  

3.  Entitlement to service connection for sinusitis.  

4.  Entitlement to service connection for residuals of a left 
cheek furuncle.  

5.  Entitlement to service connection for residuals of a 
right neck cyst.  

6.  Entitlement to a compensable evaluation for residuals of 
a fracture of the left distal tibia.  

7.  Entitlement to an increased evaluation for hypertrophic 
cardiomyopathy with ischemia, currently evaluated as 30 
percent disabling.  



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1973 
and from August 1973 to December 1992.  This matter came 
before the Board of Veterans' Appeals (hereinafter "the 
Board") on appeal from a May 1993 rating decision of the St. 
Petersburg, Florida Regional Office which granted service 
connection for residuals of a fracture of the left distal 
fibula and for non-obstructive hypertrophic cardiomyopathy 
with a history of anterior and anteroseptal wall ischemia and 
assigned noncompensable disability evaluations for both 
disorders.  Service connection was also denied for a thoracic 
spine disorder, rhinitis, sinusitis, residuals of a left 
cheek furuncle and for residuals of a right neck cyst.  A 
December 1993 rating decision, in pertinent part, 
recharacterized the veteran's service-connected 
cardiovascular disorder as hypertrophic cardiomyopathy with 
ischemia and increased the assigned disability evaluation to 
30 percent effective January 1, 1993.  In November 1995, the 
veteran's claims file was transferred to the Jackson, 
Mississippi Regional Office (hereinafter "the RO").  

In March 1997, the Board remanded this appeal to the RO to 
contact the veteran and inquire whether he still desired a 
travel board hearing before a member of the Board.  The 
veteran has been represented throughout this appeal by 
AMVETS.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Competent evidence reflecting the current existence of a 
thoracic spine disorder has not been presented.  

3.  Competent evidence reflecting the current existence of 
rhinitis has not been presented.  

4.  Competent evidence reflecting the current existence of 
sinusitis has not been presented.  

5.  The veteran's residuals of a left cheek furuncle have 
been reasonably shown to have had origins during active 
service.  

6.  The veteran's residuals of a right neck cyst have been 
reasonably shown to have had origins during active service.  

7.  The veteran's cardiovascular disorder is productive of no 
more than cardiomyopathy or arteriosclerotic heart disease 
with a workload of greater than 5 METs, but not greater than 
7 METs, resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-ray.  

8.  The veteran's cardiovascular disorder, alternatively 
considered, is productive of no more than arteriosclerotic 
heart disease following typical coronary occlusion or 
thrombosis, or with a history of substantiated anginal 
attacks with ordinary manual labor feasible.  




CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
thoracic spine disorder is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  

2.  The claim for entitlement to service connection for 
rhinitis is not well-grounded.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1999).  

3.  The claim for entitlement to service connection for 
sinusitis is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1999).  

4.  Residuals of a left cheek furuncle were incurred in 
active service.  38 U.S.C.A. §§ 5107, 1110, 1131 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1999).  

5.  Residuals of a right neck cyst were incurred in active 
service.  38 U.S.C.A. §§ 5107, 1110, 1131 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).

6.  The schedular criteria for an evaluation in excess of 30 
percent for hypertrophic cardiomyopathy with ischemia have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. Part 4, including §§ 4.3, 4.7 and Diagnostic 
Code 7005 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), and if so, 
whether the Department of Veterans Affairs (hereinafter 
"VA") has properly assisted him in the development of his 
claims.  A "well-grounded" claim is one which is not 
implausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A 
review of the record indicates that the veteran's claims for 
service connection for residuals of a left cheek furuncle and 
residuals of a right neck cyst as well as for an increased 
evaluation for his service-connected hypertrophic 
cardiomyopathy with ischemia are well-grounded and that all 
relevant facts have been properly developed.  It is observed 
that pursuant to the October 1999 informal hearing 
presentation, the accredited representative noted that there 
was no indication that a travel board hearing scheduled for 
June 7, 1999 was held and requested that the veteran be 
contacted concerning whether he desired a hearing.  The Board 
notes that pursuant to the May 1997 remand instructions, the 
RO notified the veteran in April 1997 regarding his request 
for a travel board hearing before a member of the Board, and 
indicated that if he did not want to wait for a travel board 
hearing he could elect one of the several alternative hearing 
options.  The veteran apparently did not respond.  In April 
1999, the veteran was notified of a travel board hearing to 
be held on June 7, 1999.  There is a notation in the claims 
file that the veteran was a "no show" for such hearing.  
The Board is of the view that a further remand, as to this 
matter, would be futile.  The Board is satisfied, therefore, 
that the total clinical and other documentary evidence 
available is sufficient for appellate determination of the 
issues presently on appeal.  As discussed below, the Board 
finds that the veteran's claims for service connection for a 
thoracic spine disorder, for rhinitis and for sinusitis are 
not well-grounded and that, therefore, there is no further 
duty to assist the veteran with development of such claims.  

I.  Service Connection for a Thoracic Spine Disorder, 
Rhinitis and for Sinusitis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1999).  
Additionally, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  The disease entity for which service 
connection is sought must be "chronic" as opposed to merely 
"acute and transitory" in nature.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word "chronic".  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
Where the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that in order for a 
claim for service connection to be well-grounded, there must 
be (1) competent evidence of a current disability; (2) proof 
as to incurrence or aggravation of a disease or injury in 
service; and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995).  

The veteran's service medical records indicate that he was 
seen in April 1972 with complaints of a strained back after 
playing basketball.  The impression was lumbosacral strain.  
A March 1983 entry noted that the veteran reported that he 
had a problem with a stuffy nose.  The assessment was nasal 
congestion.  A May 1985 entry noted that the veteran was seen 
with complaints of post-nasal drainage and a cough at night.  
The assessment, at that time, was seasonal rhinitis.  A 
February 1986 examination report noted that an X-ray showed 
that the veteran had mild scoliosis of the lower thoracic 
spine, but was otherwise within normal limits.  There was a 
notation that the veteran's spine and other musculoskeletal 
systems were normal.  A November 1989 treatment report noted 
an assessment of infraorbital edema, probably allergic.  A 
November 1989 radiological report, as to the veteran's 
sinuses, indicated an impression that the findings supported 
bilateral maxillary antral disease.  A December 1989 
treatment entry noted an assessment of infraorbital swelling, 
resolved and sinus disease.  

A September 1990 entry noted that the veteran complained of 
chronic rhinitis/sinus, chronic post-nasal drip and recurrent 
hoarseness.  The assessment was chronic rhinitis.  A 
September 1990 radiological report, as to the veteran's 
sinuses, noted that the veteran had a history of chronic 
rhinitis with possible right maxillary sinusitis.  The report 
indicated that there had been considerable clearing of the 
maxillary antrum from previous X-rays.  An October 1990 
consultation report noted that the veteran had had chronic 
rhinitis with a possible cyst of the right maxillary sinus.  
The assessment was chronic rhinitis.  An April 1991 
examination report included notations that the veteran's 
sinuses, spine and other musculoskeletal systems were normal.  
A March 1992 entry noted that the veteran complained of post-
nasal drip and stuffy ears.  The assessment was sinus 
congestion possibly due to allergy.  

The veteran underwent a VA general medical examination in 
March 1993.  He reported a history of having sinusitis in the 
past.  The examiner indicated that examination of the 
veteran's nose, sinuses, mouth and throat was normal.  It was 
noted that the veteran reported that he had no knowledge of a 
thoracic spine condition and that he denied any symptoms 
referable to the upper back.  The examiner reported that 
examination of the veteran's back revealed no muscle spasm or 
point tenderness.  The examiner stated that the thoracic 
spine did not reveal any deformity on gross palpation.  The 
neurological examination was normal.  The diagnoses included 
history of sinusitis.  

The veteran underwent a VA cardiovascular examination in 
October 1993.  There was no reference to rhinitis, sinusitis 
or to a thoracic spine disorder.  May 1996 VA and February 
1998 VA cardiovascular examination reports also did not refer 
to such disorders.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the veteran's service medical 
records indicate that he was seen in April 1972 with 
complaints of a strained back after playing basketball.  The 
impression was lumbosacral strain.  A February 1986 
examination report noted that an X-ray showed that the 
veteran had mild scoliosis of the lower thoracic spine, but 
was otherwise within normal limits.  There was a notation, at 
that time, that the veteran's spine and other musculoskeletal 
systems were normal.  An April 1991 examination report also 
included a notation that the veteran's spine and 
musculoskeletal systems were normal.  The Board notes that a 
March 1993 VA general medical examination report noted that 
the veteran reported that he had no knowledge of a thoracic 
spine condition and that he denied symptoms referable to the 
upper back.  The examiner reported that examination of the 
veteran's back revealed no muscle spasm or point tenderness.  
The examiner also indicated that the veteran's thoracic spine 
did not reveal any deformity on gross palpation.  The 
diagnoses referred to other disorders.  Subsequent VA 
cardiovascular examination reports of record did not refer to 
any thoracic spine disorder.  The Board observes that the 
medical evidence of record fails to indicate that the veteran 
suffers from a presently diagnosed thoracic spine disorder or 
that he suffered any increase in severity of any scoliosis of 
the thoracic spine during his period of service.  38 C.F.R. 
§ 3.306 (1999).  

As to the veteran's claimed rhinitis and sinusitis, the Board 
observes that the veteran's service-medical records do 
indicate that he was treated for variously diagnosed sinus 
disorders during his period of service.  A March 1983 
treatment  entry noted that the veteran reported that he had 
a problem with a stuffy nose and indicated an assessment of 
nasal congestion.  A May 1985 entry noted that the veteran 
was seen with complaints of post-nasal drainage and a cough 
at night.  The assessment, at that time, was seasonal 
rhinitis.  A November 1989 radiological report, as to the 
veteran's sinuses, indicated an impression that the findings 
supported bilateral maxillary antral disease.  A subsequent 
September 1990 radiological report, as to the veteran's 
sinuses, related that there had been considerable clearing of 
the maxillary antrum from the previous X-rays.  Additionally, 
the Board notes that an October 1990 consultation report 
noted an assessment of chronic rhinitis and a March 1992 
entry indicated an assessment of sinus congestion possibly 
due to allergy.  Further, the Board observes that a March 
1993 VA general medical examination report noted that the 
veteran reported a history of having sinusitis in the past.  
The examiner indicated that examination of the veteran's 
nose, sinuses, mouth and throat was normal.  The diagnoses 
included history of sinusitis.  The Board notes that the 
history of having sinusitis in the past, was apparently 
solely provided by the veteran.  The Board observes that the 
Court has held that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by the examiner, does not constitute 
"competent medical evidence" satisfying the Grotveit v. 
Brown, 5 Vet.App. 91 (1993) requirement.  The Board also 
notes that although an examiner can render a current 
diagnosis based on his examination of the veteran, without a 
thorough review of the record, his opinion regarding etiology 
can be no better than the facts alleged by the veteran.  See 
Swann v. Brown, 5 Vet.App. 229, 233 (1993).  The Board 
observes that there is no indication that the examiner 
reviewed the record prior to noting such history.  
Additionally, the examiner did not diagnose the presence of 
rhinitis, sinusitis or any other present sinus disorder.  
Additionally, subsequent VA cardiovascular examination 
reports of record did not refer to such disorders.  The Board 
notes that the veteran has not presented any competent 
evidence establishing that he presently suffers from rhinitis 
and sinusitis.  

The Board observes that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1995) (absent "proof of a 
present disability there can be no valid claim").  As noted 
above, the clinical and probative evidence of record simply 
fails to indicate that the veteran presently suffers from 
rhinitis, sinusitis, or from any presently diagnosed thoracic 
spine disorder.  Further, the Board notes that the veteran 
has alleged in statements on appeal that he presently suffers 
from such disorders which originated during his period of 
service.  However, the veteran is not competent, as a lay 
person, to establish that he presently suffers from such 
disorders, in terms of offering a substantiating medical 
diagnosis, to assert medical causation, or to indicate any 
actual identifiable aggravation of any thoracic spine 
disorder during service.  See Grotveit v. Brown, 5 Vet.App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  The Board observes that it is certainly within the 
province of the veteran to report that he suffered from 
sinusitis, rhinitis and from a thoracic spine disorder during 
service.  However, the credible and competent evidence of 
record does not adequately permit the diagnosing or otherwise 
recognizing the onset of such chronic disabilities during 
service, or otherwise relate the existence of such actual 
current disabilities to the veteran's period of service or 
indicate that there was any increase in severity of a 
preexisting thoracic spine disorder.  Gregory v. Brown, 8 
Vet.App. 563 (1996).  The clinical and probative evidence of 
record simply fails to adequately indicate that the veteran 
presently suffers from the claimed disorders.  Accordingly, 
in the absence of competent evidence establishing that the 
veteran suffers from the claimed disorders, the Board 
concludes that the veteran's claims for service connection 
for a thoracic spine disorder, rhinitis and sinusitis are not 
well-grounded.  Further, the Board finds the information 
provided in the statement of the case and other 
correspondence from the RO sufficient to inform the veteran 
of the elements necessary to complete his application for 
service connection.  Moreover, the veteran has not put the VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, might make the claim well-
grounded.  Robinette v. Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claims on the basis that they were not well 
grounded, the Board concludes that this was not prejudicial 
to the veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) 
(en banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on these issues because the claims are not well 
grounded is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  

II.  Service Connection for Residuals of a Left Cheek 
Furuncle and for
Residuals of a Right Neck Cyst

The veteran's service medical records indicate that he was 
seen in January 1982 for a furuncle on the right neck 
secondary to an ingrown hair.  The assessment was a furuncle.  
A May 1982 entry noted that the veteran complained of a mass 
on the right neck.  The examiner reported that there was a 
pustula like one-half cm mass on the right neck.  The 
assessment was a cyst.  There was a notation that the cyst 
was duly excised.  A subsequent May 1982 entry noted that the 
veteran was seen for follow-up of a cyst on the right neck 
which was resolving well.  

A October 1983 entry noted that the veteran complained of a 
sore on the left cheek.  The examiner noted that there was a 
one and one-half cm erythematous, indurated lesion in the 
left cheek area.  The assessment was a furuncle of the left 
cheek.  A subsequent October 1983 entry noted that there was 
a two by two cm firm lesion, erythematous over the veteran's 
left cheek.  The assessment was a furuncle of the left cheek.  
An additional October 1983 entry indicated an assessment of a 
furuncle with secondary cellulitis of the left face.  An 
October 1983 hospital narrative summary noted a final 
diagnosis of furuncle of the left cheek.  It was noted that 
no procedures were undertaken at that time.  A November 1983 
entry noted that there was some increase in the pustula and 
more puffiness at the border of the lesion below the eye.  It 
was noted that a stab wound to the pustula was performed with 
minimal white exudate and some blood.  The assessment, at 
that time, was a furuncle of the left cheek.  Another 
November 1983 entry also indicated an assessment of furuncle 
of the left cheek, persistent.  A later November 1983 
consultation report noted that the pus drained spontaneously 
that morning.  A February 1986 examination report noted that 
the veteran had been diagnosed with a furuncle of the left 
cheek and was hospitalized and treated with medications for 
four days.  An April 1991 examination report noted that the 
veteran had pseudofolliculitis barbae and folliculitis.  

The veteran underwent a VA general medical examination in 
March 1993.  It was noted that the veteran had a history of 
sebaceous cysts over his body some of which were incised and 
drained in the past.  The diagnoses included "history of 
sebaceous cyst".  

The veteran underwent a VA cardiovascular examination in 
October 1993.  There was no reference to residuals of a left 
cheek furuncle or to residuals of a right neck cyst.  May 
1996 and February 1998 VA cardiovascular examination reports 
also did not refer to such disorders.  

The Board has weighed the evidence of record.  It is observed 
that the veteran's service medical records indicate that he 
was treated for both a right neck cyst and a left cheek 
furuncle during his period of service.  A May 1982 entry 
noted that the veteran complained of a mass on the right 
neck.  The examiner reported that there was a pustula-like 
one-half cm mass on the right neck.  The assessment was a 
cyst.  There was a notation that the cyst was duly excised.  
A later May 1982 entry noted that the veteran was seen for a 
follow-up of the cyst on the right neck which was resolving 
well.  Additionally, the Board notes that an October 1983 
treatment entry noted that the veteran complained of a sore 
on the left cheek.  The examiner indicated that there was a 
one and one-half centimeter erythematous indurated lesion in 
the left cheek area.  The assessment was a furuncle of the 
left cheek.  A subsequent October 1983 entry noted that there 
was a two by two cm firm lesion, erythematous over the 
veteran's left cheek and indicated a similar assessment.  
Further, a November 1983 entry noted that there was some 
increase in the pustula and more puffiness at the border of 
the lesion below the veteran's eye.  It was noted that a stab 
wound was performed with minimal white exudate and some 
blood.  The assessment, at that time, was a furuncle of the 
left cheek.  A November 1983 consultation report noted that 
the pus drained spontaneously that morning.  A February 1986 
examination report noted that the veteran had been diagnosed 
with a furuncle of the left cheek and was hospitalized and 
treated with medication for four days.  An April 1991 
examination report indicated that the veteran had 
pseudofolliculitis barbae and folliculitis.  

Additionally, the Board observes that a March 1993 VA general 
medical examination report noted that the veteran had a 
history of sebaceous cysts over his body, some of which were 
incised and drained in the past.  The diagnoses included 
"history of sebaceous cyst".  The Board observes that the 
medical evidence of record clearly indicates that the veteran 
underwent an excision of a cyst of the right neck and a stab 
wound of a furuncle of the left cheek during service.  
Additionally, the March 1993 VA general medical examination 
report did refer to inclusion and sebaceous cysts which were 
incised and drained in the past.  Therefore, the Board is of 
the view that to conclude otherwise than that the evidence is 
at least in equipoise as to whether residuals of a left cheek 
furuncle and residuals of a right neck cyst were incurred 
during the veteran's period of service would not withstand 
Court scrutiny.  Accordingly, with resolution of reasonable 
doubt in favor of the veteran, the Board concludes that 
service connection for residuals of a left cheek furuncle and 
for residuals of a right neck cyst is warranted.  

III.  Increased Evaluation for Hypertrophic Cardiomyopathy 
with Ischemia

The Board notes that according to a recent decision of the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"), because this appeal ensues from 
the veteran's disagreement with the rating assigned in 
connection with his original claim, the potential for the 
assignment of separate, or "staged," ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet.App. 119 (1999).  As 
to the veteran's service-connected cardiovascular disorder, 
the RO has not assigned separate staged ratings.  

The Board observes that the veteran has not been prejudiced 
by the RO's referring to his claim, as to this matter, as an 
"increased [evaluation]" although the appeal has been 
developed from his original claim.  In reaching the 
determination below, the Board has considered whether staged 
ratings should be assigned.  The Board concludes that the 
disability has not significantly changed throughout the 
appeal period and that a uniform evaluation is appropriate in 
this case.  

A.  Historical Review

The veteran's service medical records indicate that in 
February 1986, he was noted to have an abnormal 
electrocardiogram.  A February 1986 consultation report noted 
that an abnormal electrocardiogram was found on a recent 
periodic physical evaluation showing right ventricular 
hypertrophy and other nonspecific T wave changes.  The 
assessment was possible mild asymptomatic pulmonary outflow 
obstruction with pulmonic or subpulmonic stress.  A September 
1986 consultation report noted an assessment of hypertrophic 
nonobstructive cardiomyopathy.  An April 1991 examination 
report noted that the veteran had nonobstructive hypertrophic 
cardiomyopathy, asymptomatic with a normal stress thallium.  
It was noted that an electrocardiogram could not rule out 
inferior ischemia, but was unchanged from the previous 
electrocardiogram.  

The veteran underwent a VA general medical examination.  It 
was noted that he had a history of hypertrophic 
cardiomyopathy diagnosed in 1986.  The veteran indicated that 
he occasionally had chest pains and tingling in the fingers.  
The examiner reported that an examination revealed that the 
veteran's heart sounds were of regular rate and rhythm 
without murmur or gallop.  Blood pressure readings ranged 
from 110 to 126 systolic and 76 to 86 diastolic.  The 
diagnoses included cardiomyopathy.  

In May 1993, service connection was granted for non-
obstructive hypertrophic cardiomyopathy with a history of 
anterior and anteroseptal wall ischemia.  A noncompensable 
disability evaluation was assigned effective January 1, 1993.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  The Board 
notes that the regulations governing the evaluation of 
cardiovascular disorders were amended as of January 12, 1998.  
See 62 FEDERAL REGISTER 65207 (1997) (to be codified at 
38 C.F.R. §§ 4.100-4.102).  The Board observes that the 
regulations applicable as of January 12, 1998, are more 
favorable to the pending claim for an increased rating.  
Therefore, the Board concludes that the veteran's claim will 
be evaluated under the new regulations governing 
cardiomyopathy and arteriosclerotic heart disease.  See 
Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991) (when there 
has been a change in an applicable regulation after a claim 
has been filed, but before final resolution, the regulation 
most favorable to the claimant must be applied).  The 
regulations in effect as of January 12, 1998, provide that a 
30 percent evaluation is warranted for cardiomyopathy with a 
workload of greater than 5 METs, but not greater than 7 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
evaluation requires more than one episode of acute congestive 
heart failure in the past year, or; a workload of greater 
than 3 METs, but not greater than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  38 C.F.R. Part 4, Diagnostic Code 7020 (1999).  

The regulations in effect as of January 12, 1998 also provide 
that a 30 percent evaluation is warranted for 
arteriosclerotic heart disease with documented coronary 
artery disease with a workload of greater than 5 METs, but 
not greater than 7 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram, 
or X-ray.  A 60 percent evaluation requires more than one 
episode of acute congestive heart failure in the past year, 
or; a workload of greater than 3 METs, but not greater than 5 
METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  38 C.F.R. Part 4, Diagnostic 
Code 7005 (1999).  

Under the regulations in effect prior to January 12, 1998, 
there was not a specific diagnostic code for cardiomyopathy.  
A 30 percent evaluation is warranted for arteriosclerotic 
heart disease with typical coronary occlusion or thrombosis, 
or with history of substantiated anginal attacks, when 
ordinary manual labor is feasible.  A 60 percent evaluation 
is warranted following a typical history of acute coronary 
occlusion or thrombosis, or with a history of substantiated 
repeated anginal attacks, when more than light manual labor 
is not feasible.  38 C.F.R. Part 4, Diagnostic Code 7005 
(1997).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

The veteran underwent a VA cardiovascular examination in 
October 1993.  It was noted that the veteran complained of 
chest pain, retrosternal and exertional, which radiated to 
his left arm at times and was described as numbness and pain 
which was relieved usually with rest.  The veteran also 
complained of shortness of breath on mild to moderate 
exertion.  The veteran denied any palpitation, dizziness or 
syncope as well as any history of myocardial infarction in 
the past.  The examiner reported that the veteran's blood 
pressure was 104/78 and that his pulse was 78 and regular.  
It was noted that an electrocardiogram showed normal sinus 
rhythm with left ventricle hypertrophy with secondary ST and 
T wave abnormalities.  There were diffuse symmetrical T wave 
inversions in the anterior and inferior leads.  It was noted 
that a stress test was positive for ischemia.  The diagnoses 
included hypertrophic cardiomyopathy, symmetrical, apical 
pattern with no outflow tract obstruction and the need to 
rule out artery disease.  

A December 1993 rating decision recharacterized the veteran's 
service-connected cardiovascular disorder as hypertrophic 
cardiomyopathy with ischemia and increased the assigned 
disability evaluation to 30 percent effective January 1, 
1993.  The 30 percent disability evaluation has remained in 
effect.  

The veteran underwent an additional VA cardiovascular 
examination in May 1996.  He reported that he had a sense of 
tightness with occasional pericardial pain.  The veteran 
indicated that at times, even without exertion, he would have 
pain radiating down the left arm.  It was noted that the 
veteran did have chronic dyspnea, rarely at rest, and that he 
could walk about 4 to 5 blocks before he had to rest because 
of shortness of breath.  The examiner noted that the 
veteran's blood pressure was 113/78 and his pulse was 76.  
The examiner reported that examination of the heart revealed 
a normal rate and rhythm with no audible murmurs.  The 
examiner noted that there was palpable cardiomegaly with a 
point of maximum impulse in 1 centimeter beyond the 
midclavicular line in the fifth interspace.  It was reported 
that an electrocardiogram showed biatrial enlargement, 
biventricular hypertrophy and marked ST abnormality.  The 
diagnoses included arteriosclerotic heart disease with 
cardiomyopathy, NYHA classification 3, with symptoms 
occurring even at rest and no hypertension found.  The 
examiner commented that he did not believe that a stress test 
was indicated.  He stated that an adequate diagnosis was 
compatible with the history and electrocardiogram findings 
and chest X-ray findings with dyspnea and angina on exertion 
and at times occurring at rest.  

The veteran underwent a VA cardiovascular examination in 
February 1998.  He had complaints of tightness in his chest 
on a stressful day.  The veteran indicated that the tightness 
would occur below the left clavicle on the left side of the 
neck and that he would have severe numbness in the left arm.  
He stated that sometimes the symptoms would last for several 
days and the frequency was twice a month.  It was noted that 
such symptoms did not prevent the veteran from doing his 
activities of daily living or working.  The veteran also 
complained of shortness of breath on exertion and reported 
that he could walk about 50 or 100 yards.  The examiner 
reported that that the veteran would have dyspnea on exertion 
if he walked 50 to 100 yards.  The examiner reported that the 
veteran's blood pressure was 120/80 with a point of maximum 
impulse not palpable.  It was noted that the left heart 
border was not enlarged on percussion/auscultation.  S1 and 
S2 were normal and there was no murmur on exertion or at 
rest.  There was no S3 or S4.  The examiner reported that 
there was no cardiac arrhythmia and no evidence of congestive 
heart failure.  The examiner indicated that an 
electrocardiogram showed left ventricular hypertrophy with 
strain.  There was symmetrical T wave inversion from lead V2 
to V6 and 23ABF indicative of apical hypertrophy.  RS ratio 
and V1 was more than one, indicating right bundle branch 
pattern or right ventricular hypertrophy.  A February 1998 
chest X-ray indicated an impression of no acute disease and 
no changes since 1996.  

In an addendum, the examiner reported that an echocardiogram 
was performed and was consistent with apical hypertrophy.  A 
stress test viewed good exercise tolerance.  The examiner 
reported that the veteran completed five minutes, forty-eight 
seconds in stage II of the Bruce protocol, achieving 93 
percent of the maximum heart rate in seven minutes.  There 
was no chest pain, arrhythmias, or shortness of breath 
present.  The examiner noted that in view of the baseline, 
ST-T changes, the stress test could not be interpreted for 
ischemia.  The diagnoses included hypertrophic 
cardiomyopathy, apical hypertrophy and New York Heart 
Association Classification, Class IIB.  In a March 1998 
addendum, the examiner indicated that during the stress test 
the maximum work load achieved was 7.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from symptomatology productive of manifestations warranting 
more than a 30 percent evaluation under the new regulations.  
38 C.F.R Part 4, Diagnostic Codes 7005, 7020 (1999).  The 
Board notes that such regulations indicate that a 30 percent 
evaluation is warranted for cardiomyopathy or 
arteriosclerotic heart disease with a workload of greater 
than 5 METs, but not greater than 7 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray.  The most recent February 1998 VA 
cardiovascular examination report, to include a March 1998 
addendum by the examiner, indicated that the veteran 
complained of tightness in the chest on a stressful day.  He 
indicated that the tightness would occur below the left 
clavicle on the left side of the neck and that he would have 
severe numbness in the left arm.  The veteran also reported 
that sometimes the symptoms would last several days with a 
frequency of twice a month.  It was noted that the symptoms 
did not prevent the veteran from doing his activities of 
daily living or working.  The examiner reported that the 
veteran would have dyspnea on exertion if he walked 50 to 100 
yards.  The examiner indicated that the veteran's blood 
pressure was 120/80 with a point of maximum impulse not 
palpable.  It was noted that the left heart border was not 
enlarged on percussion/auscultation.  The examiner further 
reported that there was no cardiac arrhythmia and no evidence 
of congestive heart failure.  The examiner indicated that an 
electrocardiogram showed left ventricular hypertrophy with 
strain as well as symmetrical T wave inversion from lead V2 
to V6 and 23ABF indicative of apical hypertrophy.  RS ratio 
and V1 were more than one, indicating right bundle branch 
pattern or right ventricular hypertrophy.  The examiner also 
reported that an echocardiogram was performed and was 
consistent with apical hypertrophy.  The examiner stated that 
a stress test viewed good exercise tolerance.  The diagnosed 
conditions included hypertrophic cardiomyopathy, apical 
hypertrophy and New York Heart Association Classification, 
Class IIB.  In a March 1998 addendum, the examiner indicated 
that during the stress test the maximum work load achieved 
was 7.  

Additionally, the Board observes that a May 1996 VA 
cardiovascular examination report noted that the veteran 
reported that he had a sense of tightness with occasional 
precardial pain.  The veteran indicated that at times, even 
without exertion, he would have pain radiating down the left 
arm.  It was noted, at that time, that the veteran did have 
chronic dyspnea, rarely at rest, and that he could walk about 
4 or 5 blocks before he had to rest because of shortness of 
breath.  The examiner reported that the veteran's blood 
pressure was 113/78 and that examination of the heart 
revealed a normal rate and rhythm with no audible murmurs.  
The examiner stated that there was palpable cardiomegaly with 
a point of maximum impulse 1 cm beyond the midclavicular line 
in the 5th interspace.  It was reported that an 
electrocardiogram showed biatrial enlargement, biventricular 
hypertrophy and marked ST abnormality.  The diagnoses 
included arteriosclerotic heart disease with cardiomyopathy, 
NYHA Classification III, with symptoms occurring even at rest 
and no hypertension found.  An October 1993 VA cardiovascular 
examination report noted that the veteran complained of chest 
pain, retrosternal and exertional, which radiated to his left 
arm at times and was described as numbness and pain.  The 
diagnoses included hypertrophic cardiomyopathy, symmetrical, 
apical pattern with no outflow tract obstruction and the need 
to rule out artery disease.  The Board observes that the 
medical evidence of record clearly fails to indicate that the 
veteran suffers from more than one episode of acute 
congestive heart failure in the past year, or; a workload of 
greater than 3 METs, but not greater than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent as required for a 60 percent evaluation pursuant to 
the appropriate schedular criteria noted above.  The February 
1998 VA cardiovascular examination, to include the March 1998 
addendum, indicated that the veteran did not have congestive 
heart failure and that the stress test viewed good exercise 
tolerance.  Additionally, the examiner, in a March 1998 
addendum to such examination, specifically indicated that 
during the stress test, the maximum work load achieved was 7 
METs.  The Board simply cannot conclude, based on the 
evidence of record, that the veteran suffers from 
symptomatology which more nearly meets the schedular criteria 
requisite to the assignment of a 60 percent evaluation.  See 
38 C.F.R. § 4.7 (1999).  

Additionally, to ensure that the veteran is not prejudiced by 
the Board's decision to evaluate him under the new 
regulations, the regulations in effect prior to January 12, 
1998, will also be examined to determine if an increased 
evaluation could be made thereunder.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).  A 60 percent evaluation under the old 
criteria is for application following a typical history of 
acute coronary occlusion or thrombosis, or with a history of 
substantiated repeated anginal attacks, when more than light 
manual labor is not feasible.  38 C.F.R. Part 4, Diagnostic 
Code 7000 (1997).  As noted above, the February 1998 VA 
cardiovascular examination report noted that the veteran's 
symptoms did not prevent him doing his activities of daily 
living or working.  It was noted that the veteran would have 
dyspnea on walking 50 to 100 yards.  However, the stress test 
showed a maximum workload of 7 METs and was considered to 
show good exercise tolerance.  The Board observes that the 
evidence of record simply does not more nearly meet the 
criteria for a 60 percent evaluation pursuant to either the 
old or new regulations.  Accordingly, the Board concludes an 
increased evaluation for the veteran's service-connected 
hypertrophic cardiomyopathy with ischemia is not warranted.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  


ORDER

Service connection for a thoracic spine disorder is denied.  
Service connection for rhinitis is denied.  Service 
connection for sinusitis is denied.  Service connection for 
residuals of a left cheek furuncle is granted.  Service 
connection for a right neck cyst is granted.  An increased 
evaluation for hypertrophic cardiomyopathy with ischemia is 
denied.  


REMAND

The veteran asserts on appeal that he is entitled to an 
increased disability evaluation for his service-connected 
residuals of a fracture of the left distal tibia.  The 
accredited representative has requested that this case be 
remanded in order to afford the veteran a VA examination.  In 
reviewing the record, the Board notes that the veteran was 
last afforded a VA general medical examination in March 1993.  
At that time, the veteran reported that he had no residual 
symptoms as to his left distal fibular fracture in 1991.  The 
examiner reported that the left ankle did not reveal any 
deformity, swelling, or joint laxity.  The examiner noted 
that plantar flexion was 40 degrees and extension was 10 
degrees.  The diagnoses referred to other disorders.  
Additionally, in a September 1993 addendum, it was reported 
that as no joint problems were noted, an X-ray of the 
veteran's ankle was not taken pursuant to the March 1993 
general medical examination.  Such information would clearly 
be pertinent to assessing the disability evaluation to be 
assigned for the veteran's service-connected disorder.  38 
C.F.R. Part 4, Diagnostic Codes 5262, 5270, 5271 (1999).  

Additionally, the Board notes that in his August 1993 
substantive appeal, the veteran stated that his left ankle 
disorder had caused him considerable discomfort and pain 
since his separation from service.  He reported that he had 
periods where he could not stand for a prolonged time on his 
foot because the ankle could not support it.  

The Board observes that the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court") has held that 
in assigning a disability evaluation, the VA must consider 
the effects of the disability upon ordinary use, and the 
functional impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 
8 Vet.App. 202 (1995); Schafrath v. Derwinski, 1 Vet.App. 589 
(1991); 38 C.F.R. §§ 4.40, 4.45 (1995).  The Court has also 
held that the Board is prohibited from reaching its own 
unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet.App. 171, 175 (1991).  Further, when the 
medical evidence is inadequate, the VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  Halstead v. Derwinski, 3 Vet.App. 213 
(1992).  Given the nature of the veteran's contentions, the 
lack of a recent VA examination, to include X-ray reports and 
active and passive ranges of motion as to the veteran's left 
ankle, and in consideration of the Court's holdings in 
DeLuca, Schafrath, Colvin and Halstead, the Board concludes 
that an additional VA examination would be helpful in 
resolving the issue raised by the instant appeal.  

The Board observes that treatment records subsequent to 
February 1998 have neither been requested nor incorporated 
into the record.  The Board is of the view that an attempt 
should be made to obtain any recent treatment records of 
possible pertinence to the veteran's claim.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
inpatient and outpatient treatment 
pertaining to his service-connected 
disorder from February to the present.  
Upon receipt of the requested 
information, the RO should contact the 
identified facilities and request that 
all available pertinent clinical 
documentation be forwarded for 
incorporation into the record.  

3.  The RO should schedule the veteran 
for a VA orthopedic examination in order 
to determine the present nature and 
severity of his service-connected 
residuals of a fracture of the left 
distal tibia.  All indicated tests and 
studies, to include X-ray studies, should 
be accomplished and the findings then 
reported in detail.  The examiner should 
specifically indicate, in degrees, the 
extent to which there is any limitation 
of motion of the left ankle to include 
the active and passive ranges of motion 
and any limitation of function of the 
parts affected by limitation of motion.  
Normal motion capabilities should also be 
specified.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

5.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the issue on 
appeal giving consideration to any 
additional evidence obtained.  A 
supplemental statement of the case should 
also be prepared and issued.

6.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless he is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in remanding this case, 
it is felt that to proceed with a decision on the merits at 
this time would not withstand Court scrutiny.  




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



